Title: From George Washington to Benjamin Lincoln, 29 June 1788
From: Washington, George
To: Lincoln, Benjamin



My dear Sir,
Mount Vernon June 29th 1788.

I beg you will accept my thanks for the communications handed to me in your letter of the 3d instant. And my congratulations on the encreasing good dispositions of the Citizens of your State—of which the late Elections are strongly indicative.
No one can rejoice more than I do at every step taken by the People of this great Country to preserve the Union—establish good order & government—and to render the Nation happy at home & respected abroad. No Country upon Earth ever had it more in its power to attain these blessings than United America. Wonderously strange then, & much to be regretted indeed would it be, were we to neglect the means, and to stray from the road to which the finger of Providence has so manifestly pointed. I cannot believe it will ever come to pass! The great Author of all good has not conducted us so far on the Road to happiness and glory to withdraw from us, in the hour of need, his beneficent support. By folly & misconduct (proceeding from

a variety of causes) we may now & then get bewildered; but I hope, and trust, that their is good sense and virtue enough left to bring us back into the right way before we shall be entirely lost.
Before this letter can have reached you, you will have heard of the Ratification of the proposed Constitution by this State, without previous amendments. The final question was taken the 25th—Ayes 89—Noes 79; but something recommendatory, or declaratory of the rights of the People, it is said, will follow; so as not to affect the preceeding decision. This account, and the news of the adoption by New-Hampshire, arrived in Alexandria nearly about the sametime on Friday evening; and, as you may easily conceive, gave cause for great rejoicing among the Inhabitants, who have not, I believe, an antifederalist among them.
Our Accts from Richmond are, that the debates (through all the different stages of the business, though long and animated) were conducted with great dignity & temper—that the final decision exhibited an awful and solemn scene—and that, there is reason to expect a perfect acquiescence thereto by the minority. not only from the good sense & conduct of that body during the Session, but from the declaration of Mr Henry the great leader of the opposition to the effect, that though he cannot be reconciled to the Constitution in its present form, and shall give it every constitutional opposition in his power, yet that he will submit to it peaceably, as he thinks every good Citizen ought to do when it is in exercise; and that he will, both by precept & example, endeavor to inculcate this doctrine.
But little doubt is now entertained, here, of the ratification of the proposed Constitution by the State of North Carolina—and however great the opposition to it may be in that of New York, the leaders thereof will, I should conceive, consider the consequences of rejection well, before it is given. With respect to Rhode Island, the power that governs there, has so far baffled all calculation on this subject that no man will hazard an opinion on their proceedings lest he should be suspected of participating in its phrensy. You have every good wish of this family—and the sincere regard of your Affecte friend & Servt

Go: Washington

